Case 2:18-cv-06982-ODW-MAA Document 14 Filed 01/16/19 Page 1 of 5 Page ID #:118




 1   Michael C. Christman (SBN 319758)
 2   michael.christman@macys.com
     MACY’S LAW DEPARTMENT
 3   11477 Olde Cabin Road, Suite 400
 4   Telephone: (314) 342-6334
     Facsimile: (314) 342-6366
 5   Attorneys for Defendant
 6   MACY’S WEST STORES, INC.
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10
11
     ROSA SALAZAR, individually and                   Case No.: 2:18-cv-06982-ODW(MAAx)
12   on behalf of other persons similarly             CLASS ACTION
13   situated,                                        Hon. Otis D. Wright II
14
           Plaintiffs,                               DEFENDANT’S UNOPPOSED
15                                                   MOTION FOR A STAY OF CIVIL
16   v.                                              PROCEEDINGS AND
                                                     MEMORANDUM OF POINTS AND
17   MACY’S WEST STORES, INC., an                    AUTHORITIES IN SUPPORT
18   active Ohio Corporation, and DOES
     1 through 10,                                   Filed concurrently with Plaintiff and
19                                                   Defendant’s Joint Stipulation and
20         Defendants.                               [Proposed] Order
21
                                                      Action Filed: May 4, 2018
22                                                    Action Removed: Aug. 15, 2018
23                                                    Trial Date: Aug. 13, 2019
24
25         Defendant Macy’s West Stores, Inc., for its Unopposed Motion for a Stay
26   of Civil Proceedings and Memorandum of Points and Authorities in Support,
27   states to the Court as follows.
28


                                                     1

            Defendant’s Unopposed Motion to Stay Civil Proceedings and Memorandum of Law in Support
Case 2:18-cv-06982-ODW-MAA Document 14 Filed 01/16/19 Page 2 of 5 Page ID #:119




 1         In their Joint Stipulation filed contemporaneously herewith, Plaintiff and
 2   Defendant stipulated:
 3
 4         (i)     that Plaintiff be permitted to file her First Amended Complaint
 5                 wherein she asserts, on her own behalf, individual claims under the
 6                 California Labor Code and asserts, both on her own behalf and on
 7                 behalf of similarly aggrieved employees who work at the Macy’s
 8                 Topanga store, a representative claim under the Private Attorneys
 9                 General Act (“PAGA”);
10
11         (ii)    that Plaintiff’s individual claims under the Labor Code must be
12                 arbitrated under the terms of the parties’ arbitration agreement;
13
14         (iii)   that Plaintiff’s representative claim under PAGA should be stayed
15                 pending the completion of the arbitration of Plaintiff’s individual
16                 claims under the Labor Code; and
17
18         (iv)    that Plaintiff and Defendant will proceed, in accordance with the
19                 Court’s      Scheduling        and     Case      Management           Order        and
20                 notwithstanding the pendency of the arbitration, to private
21                 mediation on or before June 3, 2019 in an effort to settle both
22                 Plaintiff’s individual and representative claims.
23
24   In furtherance of the Joint Stipulation, Defendant now files its unopposed
25   motion, and memorandum of law in support, requesting the Court to stay this
26   action pending the completion of the arbitration of Plaintiff’s individual claims.
27         In her First Amended Complaint, Plaintiff asserts individual causes of
28   action under the California Labor Code for Defendant’s alleged (i) failure to pay


                                                     2

            Defendant’s Unopposed Motion to Stay Civil Proceedings and Memorandum of Law in Support
Case 2:18-cv-06982-ODW-MAA Document 14 Filed 01/16/19 Page 3 of 5 Page ID #:120




 1   her minimum and overtime wages for all hours worked (Count I), (ii) failure to
 2   provide her with meal and rest breaks (Counts II and III), (iii) failure to pay her
 3   all wages due at the time of her separation from employment (Count IV), and
 4   (iv) failure to provide her with accurate wage statements (Count V). Joint
 5   Stipulation, Exhibit A (First Amended Complaint). In a derivative claim based
 6   on the same factual allegations, Plaintiff also asserts a PAGA representative
 7   cause of action for the recovery of civil penalties (Count VII). Id.
 8         Under these circumstances, when a plaintiff must arbitrate his or her
 9   individual Labor Code claims, the courts have exercised their discretion to stay
10   the plaintiff’s PAGA representative claim pending the completion of the
11   arbitration. Indeed, such a stay furthers judicial efficiency. To prove her PAGA
12   representative claim, Plaintiff must first prove that she is an “aggrieved
13   employee – that is, that she “suffered injury resulting from . . . violations of the
14   Labor Code. Cal. Lab. Code § 2699(c); Amalgamated Transit Union v. Superior
15   Court, 46 Cal.4th 993, 1001 (2009). If she cannot prove she is an “aggrieved
16   employee,” she will not have standing to pursue her PAGA representative claim.
17   Iskanian v. CLS Transp. Los Angeles, LLC, 59 Cal.4th 348, 387 (2014) (“a
18   person may not bring a PAGA action unless he or she is an ‘aggrieved
19   employee’”).
20         By first arbitrating her individual Labor Code claims, the issue of whether
21   Plaintiff suffered a violation of the Labor Code would be resolved and may
22   determine the viability of her PAGA representative claim. See, e.g., Anderson v.
23   Safe Sts. USA LLC, Case No. 2-18-cv-00323, 2018 U.S. Dist. LEXIS 147473,
24   *32-33 (E.D. Cal. Aug. 28, 2018) (“where PAGA claims are derivative of
25   substantive claims that must be arbitrated, and thus their resolution depends on
26   the outcome of arbitration proceedings, a court may stay any PAGA claims until
27   arbitration is completed”); Pinto v. Squaw Valley Resort, LLC, Case No. 2:17-
28   cv-02281, 2018 U.S. Dist. LEXIS 186687, *24 (E.D. Cal. Oct. 31, 2018)


                                                     3

            Defendant’s Unopposed Motion to Stay Civil Proceedings and Memorandum of Law in Support
Case 2:18-cv-06982-ODW-MAA Document 14 Filed 01/16/19 Page 4 of 5 Page ID #:121




 1   (staying PAGA representative claim, in part, because if “Defendant’s policies
 2   and practices are found to comply with the law, then the PAGA claim should be
 3   dismissed”); McCormack v. Marriott Resorts, Inc., Case No. 3:17-cv-01663,
 4   *13-14, 2018 U.S. Dist. LEXIS 151331 (S.D. Cal. Sept. 5, 2018) (staying
 5   PAGA representative claim, in part, because “the factual issues that will be
 6   resolved in arbitration clearly ‘bear upon [the instant] case’ because these facts
 7   will determine Defendant’s liability for Plaintiff’s PAGA claim”); Jenkins v.
 8   Sterling Jewelers, Inc., Case No. 17-cv-1999, 2018 U.S. Dist. LEXIS 25988,
 9   *19-20 (S.D. Cal. Feb. 16, 2018) (staying PAGA representative claim, in part,
10   because “Plaintiff’s PAGA claims are derivative in nature of her substantive
11   claims that will proceed to arbitration, and the outcome of the nonarbitrable
12   PAGA claims will depend upon the arbitrator’s decision”); see also Alvarez v.
13   Autozone, Inc., Case No. 14-cv-02471, 2015 U.S. Dist. LEXIS 190210, *6-7
14   (C.D. Cal. July 8, 2015) (staying PAGA representative claim, in part, because
15   “[i]f some of Plaintiff’s individual claims were dismissed during arbitration, . . .
16   Plaintiff could not be . . . an ‘aggrieved employee’ with respect to those claims
17   as required by statute”); Shepardson v. Adecco USA, Inc. USA, Inc., Case No.
18   15-cv-05102, 2016 U.S. Dist. LEXIS 46754, *19-20 (N.D. Cal. April 5, 2016)
19   (same).
20         In accordance with the parties’ Joint Stipulation and based on the
21   foregoing authorities, Defendant respectfully requests this Court to enter its
22   Order staying the action pending the arbitration of Plaintiff’s individual causes
23   of action under the California Labor Code, to vacate all dates set forth in the
24   Court’s Scheduling and Case Management Order except for that date requiring
25   the parties to proceed to private mediation on or before June 3, 3019, and to
26   issue such other and further relief as the Court deems appropriate.
27
28


                                                     4

            Defendant’s Unopposed Motion to Stay Civil Proceedings and Memorandum of Law in Support
Case 2:18-cv-06982-ODW-MAA Document 14 Filed 01/16/19 Page 5 of 5 Page ID #:122




 1        DATED: January 16, 2019.
 2
 3
 4
                                          MACY’S LAW DEPARTMENT
 5
 6
                                          By: _/s/Michael C. Christman_______________
 7
                                                Michael C. Christman
 8                                              Attorneys for Defendant Macy’s West
 9                                              Stores, Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    5

           Defendant’s Unopposed Motion to Stay Civil Proceedings and Memorandum of Law in Support
